


Exhibit 10.36

 

Oliver Real Estate Commercial

1400 S. Colorado Blvd, # 410

Denver, CO 80222

tomyoliver@earthlink.net

Phone: (303) 691-0179

Fax: (303) 757-7275

 

 

The printed portions of this form, except differentiated additions, have been
approved by the Colorado Real Estate Commission. CBSI-10-06 (Mandatory 1-07)

 

THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT LEGAL
AND TAX OR OTHER COUNSEL BEFORE SIGNING.

 

CONTRACT TO BUY AND SELL REAL ESTATE

(ALL TYPES OF PROPERTIES)

 

 

 

Date:

 

November 26, 2007

 

 

Purchase Price:

 

$5,460,000.00

 

1.                                      AGREEMENT. Buyer agrees to buy, and
Seller agrees to sell, the Property defined below on the terms and conditions
set forth in this contract (Contract).

 

2.                                      DEFINED TERMS.

 

a.             Buyer. Buyer, Ascent Solar Technologies, Inc. &/or  assigns, will
take title to the real property described below as o Joint Tenants      o
Tenants In Common      x Other Buyer entity to be determined and assigned prior
to Closing.

 

b.               Property. The Property is the following legally described real
estate in the County of Adams, Colorado: SUB: WASHINGTON SQUARE AMENDED BLK:7
LOT:4

 

known as No.

 

12300 Grant Street

 

Thornton

 

CO

 

80241

Street Address

 

City

 

State

 

Zip

 

together with the interests, easements, rights, benefits, improvements and
attached fixtures appurtenant thereto, all interest of Seller in vacated streets
and alleys adjacent thereto, except as herein excluded.

 

c.          Dates and Deadlines.

 

Item No.

 

Reference

 

Event

 

Date or Deadline

1

 

§ 4a

 

Alternative Earnest Money Deadline

 

3 business days after MEC

2

 

§ 5a

 

Loan Application Deadline

 

N/A

3

 

§ 5b

 

Loan Conditions Deadline

 

N/A

4

 

§ 5c

 

Buyer’s Credit Information Deadline

 

N/A

5

 

§ 5c

 

Disapproval of Buyer’s Credit Information Deadline

 

N/A

6

 

§ 5d

 

Existing Loan Documents Deadline

 

N/A

7

 

§ 5d

 

Existing Loan Documents Objection Deadline

 

N/A

8

 

§ 5d

 

Loan Transfer Approval Deadline

 

N/A

9

 

§ 6a

 

Appraisal Deadline

 

N/A

10

 

§ 7a

 

Title Deadline

 

10 days after MEC

11

 

§ 8a

 

Title Objection Deadline

 

30 days after MEC

12

 

§ 7c

 

Survey Deadline

 

30 days after MEC

13

 

§ 8c(2)

 

Survey Objection Deadline

 

35 days after MEC

14

 

§ 7b

 

Document Request Deadline

 

N/A

15

 

§ 7d(5)

 

CIC Documents Objection Deadline

 

N/A

16

 

§ 8b

 

Off-Record Matters Deadline

 

10 days after MEC

 

1

--------------------------------------------------------------------------------


 

17

 

§ 8b

 

Off-Record Matters Objection Deadline

 

35 days after MEC

18

 

§ 8f

 

Right Of First Refusal Deadline

 

10 days after MEC

19

 

§ 10a

 

Seller’s Property Disclosure Deadline

 

N/A

20

 

§ 10b

 

Inspection Objection Deadline

 

55 days after MEC

21

 

§ 10c

 

Resolution Deadline

 

60 days after MEC

22

 

§ 10d

 

Property Insurance Objection Deadline

 

30 days after MEC

23

 

§ 12

 

Closing Date

 

see 25. c

24

 

§ 17

 

Possession Date

 

at Closing

25

 

§ 17

 

Possession Time

 

at Closing

26

 

§ 29

 

Acceptance Deadline Date

 

November 28, 2007

27

 

§ 29

 

Acceptance Deadline Time

 

6:00pm

 

d.                    Attachments. The following are a part of this Contract:
Exhibit A

 

Note: The following disclosure forms are attached but are not a part of this
Contract: none

 

e.                    Applicability of Terms. A check or similar mark in a box
means that such provision is applicable. The abbreviation “N/A” or the word
“Deleted” means not applicable and when inserted on any line in Dates and
Deadlines (§2c), it means that the corresponding provision of the Contract to
which reference is made is deleted. The abbreviation “MEC” (mutual execution of
this Contract) means the latest date upon which both parties have signed this
Contract.

 

3.                                      INCLUSIONS AND EXCLUSIONS.

 

a.             Inclusions. The Purchase Price includes the following items
(Inclusions):

 

(1)   Fixtures. If attached to the Property on the date of this Contract,
lighting, heating, plumbing, ventilating, and air conditioning fixtures, TV
antennas, inside telephone wiring and connecting blocks/jacks, plants, mirrors,
floor coverings, intercom systems, built-in kitchen appliances, sprinkler
systems and controls, built-in vacuum systems (including accessories), garage
door openers including -0- remote controls; and o none.

 

(2)   Personal Property. The following are included if on the Property whether
attached or not on the date of this Contract: storm windows, storm doors, window
and porch shades, awnings, blinds, screens, window coverings, curtain rods,
drapery rods, fireplace inserts, fireplace screens, fireplace grates, heating
stoves, storage sheds, and all keys. If checked, the following are included: o
Water Softeners           x Smoke/Fire Detectors    x Security Systems        o
Satellite Systems (including satellite dishes).

 

(3)   Other Inclusions. none

 

The Personal Property to be conveyed at Closing shall be conveyed, by Seller,
free and clear of all taxes, (except personal property taxes for the year of
Closing), liens and encumbrances, except none. Conveyance shall be by bill of
sale or other applicable legal instrument.

 

(4)        Trade Fixtures. With respect to trade fixtures, Seller and Buyer
agree as follows: none.

 

The Trade Fixtures to be conveyed at Closing shall be conveyed, by Seller, free
and clear of all taxes, (except personal property taxes for the year of
Closing), liens and encumbrances, except N/A.  Conveyance shall be by bill of
sale or other applicable legal instrument.

 

(5)        Parking and Storage Facilities. o Use Only       o Ownership of the
following parking facilities: none; and the following storage facilities: none.

 

(6)        Water Rights. The following legally described water rights: none.

 

Any water rights shall be conveyed by       deed or other applicable legal
instrument. The Well Permit # is     .

 

(7)        Growing Crops. With respect to growing crops, Seller and Buyer agree
as follows: N/A

 

b.             Exclusions. The following items are excluded: none.

 

4.                                      PURCHASE PRICE AND TERMS. The Purchase
Price set forth below shall be payable in U. S. Dollars by Buyer as follows:

 

2

--------------------------------------------------------------------------------


 

Item No.

 

Reference

 

Item

 

Amount

 

Amount

1

 

§ 4

 

Purchase Price

 

$

5,460,000

 

 

2

 

§ 4a

 

Earnest Money

 

 

 

$

100,000 plus

 

 

 

 

 

 

 

 

$

150,000 see 25 a

3

 

§ 4d(1)

 

New First Loan

 

 

 

 

4

 

§ 4d(2)

 

New Second Loan

 

 

 

 

5

 

§ 4e

 

Assumption Balance

 

 

 

 

6

 

§ 4f

 

Seller or Private Financing

 

 

 

 

7

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

9

 

§ 4b

 

Cash at Closing

 

 

 

5,210,000

10

 

 

 

TOTAL

 

$

5,460,000

 

$

5,460,000

 

Note: If there is an inconsistency between the Purchase Price on the first
page and this § 4, the amount in § 4 shall control.

 

a.   Earnest Money. The Earnest Money set forth in this section, in the form of
company check, is part payment of the Purchase Price and shall be payable to and
held by Land Title Guarantee Company (Earnest Money Holder), in its trust
account, on behalf of both Seller and Buyer. The Earnest Money deposit shall be
tendered with this Contract unless the parties mutually agree to an Alternative
Earnest Money Deadline (§ 2c) for its payment. The parties authorize delivery of
the Earnest Money deposit to the closing company, if any, at or before Closing.
In the event Earnest Money Holder has agreed to have interest on earnest money
deposits transferred to a fund established for the purpose of providing
affordable housing to Colorado residents, Seller and Buyer acknowledge and agree
that any interest accruing on the Earnest Money deposited with the Earnest Money
Holder in this transaction shall be transferred to such fund.

 

b.   Cash at Closing. All amounts paid by Buyer at Closing including Cash at
Closing, plus Buyer’s closing costs, shall be in funds which comply with all
applicable Colorado laws, which include cash, electronic transfer funds,
certified check, savings and loan teller’s check and cashier’s check (Good
Funds).

 

c.   Down Payment Assistance; Seller Paid Costs. Seller, at Closing, shall
credit $N/A to Buyer to assist with Buyer’s down payment. Seller shall also, at
Closing, credit to Buyer the amount of $ N/A to assist with Buyer’s closing
costs, not to exceed the amount due from Buyer for such costs. These amounts are
in addition to any sum Seller has agreed to pay or credit Buyer elsewhere in
this Contract.

 

d.   New Loan.

 

(1) New First Loan. Buyer shall obtain a new loan set forth in this section as
follows:

o Conventional         o FHA         o VA         o Other.

 

This loan will be secured by a    (1st, 2nd, etc.) deed of trust.

 

The loan may be increased to add the cost of mortgage insurance, VA funding fee
and other items for a total loan amount, not in excess of $  , shall be
amortized over a period of    o Years   o Months at approximately $   per
including principal and interest not to exceed   % per annum, plus, if required
by Buyer’s lender, a deposit of    of the estimated annual real estate taxes,
property insurance premium, and mortgage insurance premium. If the loan is an
adjustable interest rate or graduated payment loan, the payments and interest
rate initially shall not exceed the figures set forth above.

 

Loan discount points, if any, shall be paid to lender at Closing and shall not
exceed   % of the total loan amount. Notwithstanding the loan’s interest rate,
the first    loan discount points shall be paid by  , and the balance, if any,
shall be paid by  .

 

Buyer shall timely pay Buyer’s loan costs and a loan origination fee not to
exceed   % of the loan amount. If the loan is an FHA/VA insured or guaranteed
loan, Seller shall pay closing costs and fees that Buyer is not allowed by law
to pay, in an amount not to exceed $   for only the following items: tax service
and .

 

(2) New Second Loan. Buyer shall obtain a new loan set forth in this section as
follows:

 

This loan will be secured by a    (2nd, etc.) deed of trust.

 

The total loan amount, not in excess of $  , shall be amortized over a period of
   o Years   o Months at approximately $   per   including principal and
interest not to exceed   % per annum. If the loan is an adjustable interest rate
or graduated payment loan, the payments and interest rate initially shall not
exceed the figures set forth above.

 

Loan discount points, if any, shall be paid to lender at Closing and shall not
exceed   % of the total loan amount. Notwithstanding the loan’s interest rate,
the first    loan discount points shall be paid by  , and the balance, if any,
shall be paid by  .

 

Buyer shall timely pay Buyer’s loan costs and a loan origination fee not to
exceed   % of the loan amount.

 

e.          Assumption. [Omitted as Inapplicable]

 

f.            Seller or Private Financing. [Omitted as Inapplicable]

 

5.                                      FINANCING CONDITIONS AND OBLIGATIONS.

 

a.   Loan Application. If Buyer is to pay all or part of the Purchase Price by
obtaining a new loan, or if an existing loan is not to be released at Closing,
Buyer, if required by such lender, shall make a verifiable application by

 

3

--------------------------------------------------------------------------------


 

Loan Application Deadline (§ 2c). Buyer shall cooperate with Seller and lender
to obtain loan approval, DILIGENTLY AND TIMELY PURSUE SAME IN GOOD FAITH,
execute all documents and furnish all information and documents required by
lender, and, subject to § 4d(1) and (2) and § 4e, timely pay the costs of
obtaining such loan or lender consent. Buyer agrees to satisfy the reasonable
requirements of lender, and shall not withdraw the loan or assumption
application, nor intentionally cause any change in circumstances that would
prejudice lender’s approval of the loan application or funding of the loan.
Buyer may obtain different financing provided Seller incurs no additional delay,
cost or expense, and provided Buyer is approved for such substitute loan.

 

b.   Loan Conditions. If Buyer is to pay all or part of the Purchase Price by
obtaining a new loan as specified in § 4d, this Contract is conditional upon
Buyer’s approval of the availability, terms, conditions and cost for the new
loan. This condition is for the benefit of Buyer and shall be deemed waived
unless Seller receives from Buyer, no later than Loan Conditions Deadline (§
2c), written notice of Buyer’s election to terminate this Contract as such loan
was not satisfactory to Buyer. Buyer shall not have the right to terminate under
this § 5b for any loan that is the same as set forth in § 4. If Buyer so
notifies Seller, this Contract shall terminate. IF SELLER DOES NOT RECEIVE
WRITTEN NOTICE TO TERMINATE AND BUYER DOES NOT CLOSE, BUYER SHALL BE IN DEFAULT.

 

c.   Credit Information and Buyer’s New Senior Loan. [Omitted as Inapplicable]

 

d.   Existing Loan Review. [Omitted as Inapplicable]

 

6.                                      APPRAISAL PROVISIONS.

 

a. Appraisal Condition.

 

x                                                                                 
(1)  No Appraisal Condition. This § 6a. shall not apply.

 

o                                                                                   
(2)  Conventional. Buyer shall have the sole option and election to terminate
this Contract if the Purchase Price exceeds the Property’s valuation determined
by an appraiser engaged by  . This Contract shall terminate by Buyer giving
Seller written notice of termination and either a copy of such appraisal or
written notice from lender that confirms the Property’s valuation is less than
the Purchase Price, received on or before Appraisal Deadline (§ 2c). If Seller
does not receive such written notice of termination on or before Appraisal
Deadline (§ 2c), Buyer waives any right to terminate under this subsection.

 

o                                                                                   
(3)  FHA. It is expressly agreed that, notwithstanding any other provisions of
this Contract, the Purchaser (Buyer) shall not be obligated to complete the
purchase of the Property described herein or to incur any penalty by forfeiture
of Earnest Money deposits or otherwise unless the Purchaser (Buyer) has been
given in accordance with HUD/FHA or VA requirements a written statement by the
Federal Housing Commissioner, Department of Veterans Affairs, or a Direct
Endorsement lender, setting forth the appraised value of the Property of not
less than $  . The Purchaser (Buyer) shall have the privilege and option of
proceeding with consummation of the Contract without regard to the amount of the
appraised valuation. The appraised valuation is arrived at to determine the
maximum mortgage the Department of Housing and Urban Development will insure.
HUD does not warrant the value or the condition of the Property. The Purchaser
(Buyer) should satisfy himself/herself that the price and condition of the
Property are acceptable.

 

o                                                                                   
(4)  VA. It is expressly agreed that, notwithstanding any other provisions of
this Contract, the purchaser (Buyer) shall not incur any penalty by forfeiture
of Earnest Money or otherwise be obligated to complete the purchase of the
Property described herein, if the Contract Purchase Price or cost exceeds the
reasonable value of the Property established by the Department of Veterans
Affairs. The purchaser (Buyer) shall, however, have the privilege and option of
proceeding with the consummation of this Contract without regard to the amount
of the reasonable value established by the Department of Veterans Affairs.

 

b. Cost of Appraisal. Cost of any appraisal to be obtained after the date of
this Contract shall be timely paid by o Buyer o Seller.

 

7.                                      EVIDENCE OF TITLE.

 

a.  Evidence of Title. On or before Title Deadline (§ 2c), Seller shall cause to
be furnished to Buyer, at Seller’s expense, a current commitment for owner’s
title insurance policy (Title Commitment) in an amount equal to the Purchase
Price, or if this box is checked, o An Abstract of title certified to a current
date. At Seller’s expense, Seller shall cause the title insurance policy to be
issued and delivered to Buyer as soon as practicable at or after Closing. If a
title insurance commitment is furnished, it x Shall    o Shall Not commit to
delete or insure over the standard exceptions which relate to:

 

(1)  parties in possession,

(2)  unrecorded easements,

(3)  survey matters,

(4)  any unrecorded mechanic’s liens,

(5)  gap period (effective date of commitment to date deed is recorded), and

(6)  unpaid taxes, assessments and unredeemed tax sales prior to the year of
Closing.

 

Any additional premium expense to obtain this additional coverage shall be paid
by x Buyer      o Seller.

 

4

--------------------------------------------------------------------------------


 

b.  Copies of Exceptions. On or before Title Deadline (§ 2c), Seller, at
Seller’s expense, shall furnish to Buyer and Buyer’s Agent, (1) a copy of any
plats, declarations, covenants, conditions and restrictions burdening the
Property, and (2) if a title insurance commitment is required to be furnished,
and if this box is checked x Copies of any Other Documents (or, if illegible,
summaries of such documents) listed in the schedule of exceptions (Exceptions).
Even if the box is not checked, Seller shall have the obligation to furnish
these documents pursuant to this section if requested by Buyer any time on or
before Document Request Deadline (§ 2c). This requirement shall pertain only to
documents as shown of record in the offices of the clerk and recorder in the
county where the Property is located. The abstract or title insurance
commitment, together with any copies or summaries of such documents furnished
pursuant to this section, constitute the title documents (Title Documents).

 

c.  Survey. On or before Survey Deadline (§ 2c) x Seller          o Buyer shall
cause Buyer (and the issuer of the Title Commitment or the provider of the
opinion of title if an abstract) to receive a current o Improvement Survey Plat
o Improvement Location Certificate      x ALTA/ASCM survey, see 25. b (the
description checked is known as Survey). An amount not to exceed $2,000 for
Survey shall be paid by o Buyer x Seller. If the cost exceeds this amount, o
Buyer x Seller shall pay the excess on or before Closing unless Buyer delivers
to Seller before Survey is ordered, Buyer’s written notice allowing the
exception for survey matters.

 

d. Common Interest Community Documents.

 

x                                                                                 
(1) Not Applicable. This § 7d. shall not apply.

 

(2) Common Interest Community Disclosure. THE PROPERTY IS LOCATED WITHIN A
COMMON INTEREST COMMUNITY AND IS SUBJECT TO THE DECLARATION FOR SUCH COMMUNITY.
THE OWNER OF THE PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE OWNER’S
ASSOCIATION FOR THE COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND RULES AND
REGULATIONS OF THE ASSOCIATION. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS WILL IMPOSE FINANCIAL OBLIGATIONS UPON THE OWNER OF THE PROPERTY,
INCLUDING AN OBLIGATION TO PAY ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES
NOT PAY THESE ASSESSMENTS, THE ASSOCIATION COULD PLACE A LIEN ON THE PROPERTY
AND POSSIBLY SELL IT TO PAY THE DEBT. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS OF THE COMMUNITY MAY PROHIBIT THE OWNER FROM MAKING CHANGES TO THE
PROPERTY WITHOUT AN ARCHITECTURAL REVIEW BY THE ASSOCIATION (OR A COMMITTEE OF
THE ASSOCIATION) AND THE APPROVAL OF THE ASSOCIATION. PURCHASERS OF PROPERTY
WITHIN THE COMMON INTEREST COMMUNITY SHOULD INVESTIGATE THE FINANCIAL
OBLIGATIONS OF MEMBERS OF THE ASSOCIATION. PURCHASERS SHOULD CAREFULLY READ THE
DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES AND REGULATIONS OF THE
ASSOCIATION.

 

o                                                                                   
(3) Not Conditional on Review. Buyer acknowledges that Buyer has received a copy
of the owner’s association declarations, bylaws, rules and regulations, party
wall agreements, minutes of most recent annual owners’ meeting and minutes of
any directors’ meetings during the 6-month period immediately preceding Title
Deadline, if any (Governing Documents), most recent financial documents
consisting of (a) annual balance sheet, (b) annual income and expenditures
statement, and (c) annual budget (Financial Documents), if any (collectively CIC
Documents). Buyer has reviewed them, agrees to accept the benefits, obligations
and restrictions that they impose upon the Property and its owners and waives
any right to terminate this Contract due to such documents, notwithstanding the
provisions of § 8e.

 

(4) CIC Documents to Buyer.

 

o                                                                                                                                   
(a) Seller to Provide CIC Documents. Seller shall cause the CIC Documents to be
provided to Buyer, at Seller’s Expense, on or before Title Deadline (§ 2c).

 

o                                                                                                                                   
(b) Seller Authorizes Association. Seller authorizes the owners’ association to
provide the C1C Documents to Buyer, at Seller’s expense.

 

(c) Seller’s Obligation. Seller’s obligation to provide the CIC Documents shall
be fulfilled upon Buyer’s receipt of the CIC Documents, regardless of who
provides such documents.

 

(5) Conditional on Buyer’s Review. If the box in either subsection 7d(4)(a) or
subsection 7d(4)(b) is checked, the provisions of this subsection 7d(5) shall
apply. Written notice of any unsatisfactory provision in any of the CIC
Documents, in Buyer’s subjective discretion, signed by Buyer, or on behalf of
Buyer, and delivered to Seller on or before CIC Documents Objection Deadline (§
2c), shall terminate this Contract.

 

Should Buyer receive the CIC Documents after Title Deadline (§ 2c), Buyer shall
have the right, at Buyer’s option, to terminate this Contract by written notice
delivered to Seller on or before ten calendar days after Buyer’s receipt of the
CIC Documents. If Buyer does not receive the CIC Documents, or if such written
notice to terminate would otherwise be required to be delivered after the
Closing Date, Buyer’s written notice to terminate shall be received by Seller on
or before three calendar days prior to Closing Date (§ 2c). If Seller does not
receive written notice from Buyer

 

5

--------------------------------------------------------------------------------


 

within such time, Buyer accepts the provisions of the CIC Documents, and Buyer’s
right to terminate this Contract pursuant to this subsection is waived,
notwithstanding the provisions of § 8e.

 

NOTE: If no box in this § 7d is checked, the provisions of subsection
7d(4)(a) shall apply.

 

8.                                      TITLE AND SURVEY REVIEW.

 

a.   Title Review. Buyer shall have the right to inspect the Title Documents.
 Written notice by Buyer of unmerchantability of title, form or content of Title
Commitment or of any other unsatisfactory title condition shown by the Title
Documents, notwithstanding § 13, shall be signed by or on behalf of Buyer and
given to Seller on or before Title Objection Deadline (§ 2c), or within five
calendar days after receipt by Buyer of any change to the Title Documents or
endorsement to the Title Commitment together with a copy of the document adding
any new Exception to title.  If Seller does not receive Buyer’s notice by the
date specified above, Buyer accepts the condition of title as disclosed by the
Title Documents as satisfactory.

 

b.   Matters not Shown by the Public Records. Seller shall deliver to Buyer, on
or before Off-Record Matters Deadline (§ 2c) true copies of all leases and
surveys in Seller’s possession pertaining to the Property and shall disclose to
Buyer all easements, liens (including, without limitation, governmental
improvements approved, but not yet installed) or other title matters (including,
without limitation, rights of first refusal, and options) not shown by the
public records of which Seller has actual knowledge. Buyer shall have the right
to inspect the Property to determine if any third party has any right in the
Property not shown by the public records (such as an unrecorded easement,
unrecorded lease, or boundary line discrepancy). Written notice of any
unsatisfactory condition disclosed by Seller or revealed by such inspection,
notwithstanding § 13, shall be signed by or on behalf of Buyer and given to
Seller on or before Off-Record Matters Objection Deadline (§ 2c). If Seller does
not receive Buyer’s notice by said date, Buyer accepts title subject to such
rights, if any, of third parties of which Buyer has actual knowledge.

 

c.   Survey Review.

 

o                            (1) Not Applicable. This § 8c shall not apply.

 

x                           (2) Conditional on Survey. If the box in this
subsection 8c(2) is checked, Buyer shall have the right to inspect the Survey.
If written notice by or on behalf of Buyer of any unsatisfactory condition shown
by the Survey, notwithstanding § 8b or § 13, is received by Seller on or before
Survey Objection Deadline (§ 2c) then such objection shall be deemed an
unsatisfactory title condition. If Seller does not receive Buyer’s notice by
Survey Objection Deadline (§ 2c), Buyer accepts the Survey as satisfactory.

 

d.   Special Taxing Districts. SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO
GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL
TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN
SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED MILL LEVIES AND EXCESSIVE TAX
BURDENS TO SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE
RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH INDEBTEDNESS
WITHOUT SUCH AN INCREASE IN MILL LEVIES. BUYER SHOULD INVESTIGATE THE DEBT
FINANCING REQUIREMENTS OF THE AUTHORIZED GENERAL OBLIGATION INDEBTEDNESS OF SUCH
DISTRICTS, EXISTING MILL LEVIES OF SUCH DISTRICT SERVICING SUCH INDEBTEDNESS,
AND THE POTENTIAL FOR AN INCREASE IN SUCH MILL LEVIES.

 

In the event the Property is located within a special taxing district and Buyer
desires to terminate this Contract as a result, if written notice, by or on
behalf of Buyer, is received by Seller on or before Off-Record Matters Objection
Deadline (§ 2c), this Contract shall terminate. If Seller does not receive
Buyer’s notice by such date, Buyer accepts the effect of the Property’s
inclusion in such special taxing district and waives the right to terminate for
that reason.

 

e.   Right to Object, Cure. Buyer’s right to object shall include, but not be
limited to those matters listed in § 13. If Seller receives notice of
unmerchantability of title or any other unsatisfactory title condition or
commitment terms as provided in subsections §§ 8a, b, c and d above, Seller
shall use reasonable efforts to correct said items and bear any nominal expense
to correct the same prior to Closing. If such unsatisfactory title condition is
not corrected to Buyer’s satisfaction on or before Closing, this Contract shall
terminate; provided, however, Buyer may, by written notice received by Seller on
or before Closing, waive objection to such items.

 

f.    Right of First Refusal or Approval. If there is a right of first refusal
on the Property, or a right to approve this Contract, Seller shall promptly
submit this Contract according to the terms and conditions of such right. If the
holder of the right of first refusal exercises such right or the holder of a
right to approve disapproves this Contract, this Contract shall terminate. If
the right of first refusal is waived explicitly or expires, or the Contract is
approved, this Contract shall remain in full force and effect. Seller shall
promptly notify Buyer of the foregoing. If expiration or waiver of the right of
first refusal or Contract approval has not occurred on or before the Right of
First Refusal Deadline (§ 2c), this Contract shall terminate.

 

g.   Title Advisory. The Title Documents affect the title, ownership and use of
the Property and should be reviewed carefully. Additionally, other matters not
reflected in the Title Documents may affect the title, ownership and use of the
Property, including without limitation boundary lines and encroachments, area,
zoning, unrecorded easements

 

6

--------------------------------------------------------------------------------


 

and claims of casements, leases and other unrecorded agreements, and various
laws and governmental regulations concerning land use, development and
environmental matters. The surface estate may be owned separately from the
underlying mineral estate, and transfer of the surface estate does not
necessarily include transfer of the mineral rights. Third parties may hold
interests in oil, gas, other minerals, geothermal energy or water on or under
the Property, which interests may give them rights to enter and use the
Property. Such matters may be excluded from the title insurance policy. Buyer is
advised to timely consult legal counsel with respect to all such matters as
there are strict time limits provided in this Contract (e.g., Title Objection
Deadline [§ 2c] and Off-Record Matters Objection Deadline [§ 2c]).

 

9.                                      LEAD-BASED PAINT. Unless exempt, if the
improvements on the Property include one or more residential dwellings for which
a building permit was issued prior to January 1, 1978, this Contract shall be
void unless a completed Lead-Based Paint Disclosure (Sales) form is signed by
Seller and the required real estate licensees, which must occur prior to the
parties signing this Contract. Buyer acknowledges timely receipt of a completed
Lead-Based Paint Disclosure (Sales) form signed by Seller and the real estate
licensees.

 

10.                               PROPERTY DISCLOSURE, INSPECTION, INSURABILITY;
BUYER DISCLOSURE.

 

a. Seller’s Property Disclosure Deadline. On or before Seller’s Property
Disclosure Deadline (§ 2c), Seller agrees to provide Buyer with the most current
version of the Seller’s Property Disclosure form completed by Seller to the best
of Seller’s current actual knowledge, current as of the date of this Contract.

 

b. Inspection Objection Deadline. Buyer shall have the right to have inspections
of the physical condition of the Property and Inclusions, at Buyer’s expense. If
the physical condition of the Property or Inclusions is unsatisfactory in
Buyer’s subjective discretion, Buyer shall, on or before Inspection Objection
Deadline (§ 2c):

 

(1)   notify Seller in writing that this Contract is terminated, or

 

(2)   provide Seller with a written description of any unsatisfactory physical
condition which Buyer requires Seller to correct (Notice to Correct).

 

If written notice is not received by Seller on or before Inspection Objection
Deadline (§ 2c), the physical condition of the Property and Inclusions shall be
deemed to be satisfactory to Buyer.

 

c. Resolution Deadline. If a Notice to Correct is received by Seller and if
Buyer and Seller have not agreed in writing to a settlement thereof on or before
Resolution Deadline (§ 2c), this Contract shall terminate one calendar day
following the Resolution Deadline (§ 2c), unless before such termination Seller
receives Buyer’s written withdrawal of the Notice to Correct.

 

d. Insurability. This Contract is conditioned upon Buyer’s satisfaction, in
Buyer’s subjective discretion, with the availability, terms, conditions and
premium for property insurance. This Contract shall terminate upon Seller’s
receipt, on or before Property Insurance Objection Deadline (§ 2c) of Buyer’s
written notice that such insurance was not satisfactory to Buyer. If said notice
is not timely received, Buyer shall have waived any right to terminate under
this provision.

 

e. Damage, Liens and Indemnity. Buyer is responsible for payment for all
inspections, surveys, engineering reports or for any other work performed at
Buyer’s request and shall pay for any damage which occurs to the Property and
Inclusions as a result of such activities. Buyer shall not permit claims or
liens of any kind against the Property for inspections, tests, surveys,
engineering reports, or any other work performed on the Property at Buyer’s
request. Buyer agrees to indemnify, protect and hold Seller harmless from and
against any liability, damage, cost or expense incurred by Seller in connection
with any such inspection, claim, or lien. This indemnity includes Seller’s right
to recover all costs and expenses incurred by Seller to enforce this section,
including Seller’s reasonable attorney and legal fees. The provisions of this
section shall survive the termination of this Contract.

 

f. Buyer Disclosure. Buyer represents that Buyer   o Does   x Does Not need to
sell and close a property to complete this transaction.

 

Note: Any property sale contingency should appear in Additional Provisions (§
25).

 

11.                               METHAMPHETAMINE LABORATORY DISCLOSURE. The
parties acknowledge that Seller is required to disclose whether Seller knows
that the Property was previously used as a methamphetamine laboratory. No
disclosure is required if the Property was remediated in accordance with state
standards and other requirements are fulfilled pursuant to § 25-18.5-102, C.R.S.
Buyer further acknowledges that Buyer has the right to engage a certified
hygienist or industrial hygienist to test whether the Property has ever been
used as a methamphetamine laboratory. In the event that the Property has been
used as a methamphetamine laboratory, Buyer may provide written notice to
Seller, on or before Closing, to terminate this Contract.

 

12.                               CLOSING. Delivery of deed from Seller to Buyer
shall be at closing (Closing). Closing shall be on the date specified as Closing
Date (§ 2c) or by mutual agreement at an earlier date. The hour and place of
Closing shall be as designated by mutual agreement of the parties.

 

7

--------------------------------------------------------------------------------


 

13.                               TRANSFER OF TITLE. Subject to tender or
payment at Closing as required herein and compliance by Buyer with the other
terms and provisions hereof, Seller shall execute and deliver a good and
sufficient special warranty deed to Buyer, at Closing, conveying the Property
free and clear of all taxes except the general taxes for the year of Closing.
Except as provided herein, title shall be conveyed free and clear of all liens,
including any governmental liens for special improvements installed as of the
date of Buyer’s signature hereon, whether assessed or not. Title shall be
conveyed subject to:

 

a.               those specific Exceptions and described by reference to
recorded documents as reflected in the Title Documents accepted by Buyer in
accordance with § 8a (Title Review),

 

b.         distribution utility easements (including cable TV),

 

c.          those specifically described rights of third parties not shown by
the public records of which Buyer has actual knowledge and which were accepted
by Buyer in accordance with § 8b (Matters not Shown by the Public Records) and §
8c (Survey Review).

 

d.         inclusion of the Property within any special taxing district,

 

e.          the benefits and burdens of any recorded declaration and party wall
agreements, if any, and

 

f.            other none.

 

14.                               PAYMENT OF ENCUMBRANCES. Any encumbrance
required to be paid shall be paid at or before Closing from the proceeds of this
transaction or from any other source.

 

15.                               CLOSING COSTS, DOCUMENTS AND SERVICES.

 

a.   Good Funds. Buyer and Seller shall pay, in Good Funds, their respective
Closing costs and all other items required to be paid at Closing, except as
otherwise provided herein.

 

b.   Closing Documents. Buyer and Seller shall sign and complete all customary
or reasonably required documents at or before Closing.

 

c.   Closing Services Fee. Fees for real estate Closing services shall be paid
at Closing by x One-Half by Buyer and One-Half by Seller   o Buyer   o Seller.

 

d.   Status Letter and Transfer Fees. Any fees incident to the issuance of
owners’ association statement of assessments (Status Letter) shall be paid by o
Buyer o Seller.   o One-Half by Buyer and One-Half by Seller. Any fees incident
to the transfer from Seller to Buyer assessed by the owners’ association
(Owners’ Association Transfer Fee) shall be paid by o Buyer  
o Seller   qOne-Half by Buyer and One-Half by Seller.

 

e.   Local Transfer Tax. The local transfer tax of N/A% of the Purchase Price
shall be paid at Closing by o Buyer  o Seller   o One-Half by Buyer and One-Half
by Seller.

 

f.    Sales and Use Tax. Any sales and use tax that may accrue because of this
transaction shall be paid when due by x Buyer   o Seller   o One-Half by Buyer
and One-Half by Seller.

 

16.                               PRORATIONS. The following shall be prorated to
Closing Date (§ 2c), except as otherwise provided:

 

a.   Taxes. Personal property taxes, if any, and general real estate taxes for
the year of Closing, based on o Taxes for the Calendar Year Immediately
Preceding Closing x Most Recent Mill Levy and Most Recent Assessed Valuation o
Other   .

 

b.   Rents. Rents based on x Rents Actually Received   o Accrued. Security
deposits held by Seller shall be credited to Buyer. Seller shall assign all
leases to Buyer and Buyer shall assume such leases.

 

c.   Association Assessments. Current regular owners’ association assessments
and association dues (Association Assessments) paid in advance shall be credited
to Seller at Closing. Cash reserves held out of the regular Association
Assessments for deferred maintenance by the owners’ association shall not be
credited to Seller except as may be otherwise provided by the Governing
Documents. Any special assessment by the owners’ association for improvements
that have been installed as of the date of Buyer’s signature hereon shall be the
obligation of Seller. Any other special assessment assessed prior to Closing
Date (§ 2c) by the owners’ association shall be the obligation of o
Buyer   oSeller. Seller represents that the amount of the Association Assessment
is currently payable at $N/A per N/A and that there are no unpaid regular or
special assessments against the Property except the current regular assessments
and except N/A. Such assessments are subject to change as provided in the
Governing Documents. Seller agrees to promptly request the owners’ association
to deliver to Buyer before Closing Date (§ 2c) a current statement of
assessments against the Property.

 

d.   Other Prorations. Water and sewer charges; interest on any continuing loan,
and any similar items.

 

e.   Final Settlement. Unless otherwise agreed in writing, these prorations
shall be final.

 

17.                               POSSESSION. Possession of the Property shall
be delivered to Buyer on Possession Date and Possession Time (§ 2c), subject to
the following leases or tenancies: none.

 

8

--------------------------------------------------------------------------------

 

If Seller, after Closing, fails to deliver possession as specified, Seller shall
be subject to eviction and shall be additionally liable to Buyer for payment of
$1,000 per day (or any part of a day) from the Possession Date and Possession
Time (§ 2c) until possession is delivered.

 

Buyer o Does   x Does Not represent that Buyer will occupy the Property as
Buyer’s principal residence.

 

18.                             ASSIGNABILITY. This Contract x Shall   o Shall
Not be assignable by Buyer without Seller’s prior written consent. Except as so
restricted, this Contract shall inure to the benefit of and be binding upon the
heirs, personal representatives, successors and assigns of the parties.

 

19.                               INSURANCE; CONDITION OF, DAMAGE TO PROPERTY
AND INCLUSIONS. Except as otherwise provided in this Contract, the Property,
Inclusions or both shall be delivered in the condition existing as of the date
of this Contract, ordinary wear and tear excepted.

 

a.            Casualty Insurance. In the event the Property or Inclusions shall
be damaged by fire or other casualty prior to Closing, in an amount of not more
than ten percent of the total Purchase Price, Seller shall be obligated to
repair the same before the Closing Date (§ 2c). In the event such damage is not
repaired within said time or if the damages exceed such sum, this Contract may
be terminated at the option of Buyer by delivering to Seller written notice of
termination on or before Closing. Should Buyer elect to carry out this Contract
despite such damage, at Closing, Buyer shall be entitled to a credit for all the
insurance proceeds that were received by Seller (but not owners’ association, if
any) resulting from such damage to the Property and Inclusions plus the amount
of any deductible provided for in such insurance policy. Such credit not to
exceed the Purchase Price. In the event Seller has not received such insurance
proceeds prior to Closing, then Seller shall assign such proceeds, at Closing,
plus credit Buyer the amount of any deductible provided for in such insurance
policy, but not to exceed the total Purchase Price.

 

b.            Damage, Inclusions and Services. Should any Inclusion or service
(including systems and components of the Property, e.g. heating, plumbing, etc.)
fail or be damaged between the date of this Contract and Closing or possession,
whichever shall be earlier, then Seller shall be liable for the repair or
replacement of such Inclusion or service with a unit of similar size, age and
quality, or an equivalent credit, but only to the extent that the maintenance or
replacement of such Inclusion, service or fixture is not the responsibility of
the owners’ association, if any, less any insurance proceeds received by Buyer
covering such repair or replacement. Seller and Buyer are aware of the existence
of pre-owned home warranty programs that may be purchased and may cover the
repair or replacement of some Inclusions. The risk of loss for damage to growing
crops by fire or other casualty shall be borne by the party entitled to the
growing crops as provided in subsection 3a(7) and such party shall be entitled
to such insurance proceeds or benefits for the growing crops.

 

c.            Walk-Through and Verification of Condition. Buyer, upon reasonable
notice, shall have the right to walk through the Property prior to Closing to
verify that the physical condition of the Property and Inclusions complies with
this Contract.

 

20.                               RECOMMENDATION OF LEGAL AND TAX COUNSEL. By
signing this document, Buyer and Seller acknowledge that the respective broker
has advised that this document has important legal consequences and has
recommended the examination of title and consultation with legal and tax or
other counsel before signing this Contract.

 

21.                             TIME OF ESSENCE, DEFAULT AND REMEDIES. Time is
of the essence hereof. If any note or check received as Earnest Money hereunder
or any other payment due hereunder is not paid, honored or tendered when due, or
if any obligation hereunder is not performed or waived as herein provided, there
shall be the following remedies:

 

a.   If Buyer is in Default:

 

o                                                                                  
(1)  Specific Performance. Seller may elect to treat this Contract as canceled,
in which case all Earnest Money (whether or not paid by Buyer) shall be
forfeited by Buyer, paid to Seller and retained by Seller; and Seller may
recover such damages as may be proper; or Seller may elect to treat this
Contract as being in full force and effect and Seller shall have the right to
specific performance or damages, or both.

 

x                                                                                
(2)  Liquidated Damages. All Earnest Money (whether or not paid by Buyer) shall
be forfeited by Buyer, paid to Seller, and retained by Seller. Both parties
shall thereafter be released from all obligations hereunder. It is agreed that
the Earnest Money specified in § 4 is LIQUIDATED DAMAGES, and not a penalty,
which amount the parties agree is fair and reasonable and (except as provided in
§ §10e, 19, 21c, 22, 23), and forfeiture shall be SELLER’S SOLE AND ONLY REMEDY
for Buyer’s failure to perform the obligations of this Contract. Seller
expressly waives the remedies of specific performance and additional damages.

 

b.          If Seller is in Default: Buyer may elect to treat this Contract as
canceled, in which case all Earnest Money received hereunder shall be returned
and Buyer may recover such damages as may be proper, or Buyer may elect to treat
this Contract as being in full force and effect and Buyer shall have the right
to specific performance or damages, or both.

 

c.          Costs and Expenses. In the event of any arbitration or litigation
relating to this Contract, the arbitrator or court shall award to the prevailing
party all reasonable costs and expenses, including attorney and legal fees.

 

22.                               MEDIATION. If a dispute arises relating to
this Contract, prior to or after closing, and is not resolved, the parties shall
first proceed in good faith to submit the matter to mediation. Mediation is a
process in which the parties

 

9

--------------------------------------------------------------------------------


 

meet with an impartial person who helps to resolve the dispute informally and
confidentially. Mediators cannot impose binding decisions. The parties to the
dispute must agree before any settlement is binding. The parties will jointly
appoint an acceptable mediator and will share equally in the cost of such
mediation. The mediation, unless otherwise agreed, shall terminate in the event
the entire dispute is not resolved within 30 calendar days of the date written
notice requesting mediation is sent by one party to the other at the party’s
last known address. This section shall not alter any date in this Contract,
unless otherwise agreed.

 

23.                               EARNEST MONEY DISPUTE. Except as otherwise
provided herein, Earnest Money Holder shall release the Earnest Money as
directed by written mutual instructions, signed by both Buyer and Seller. In the
event of any controversy regarding the Earnest Money (notwithstanding any
termination of this Contract), Earnest Money Holder shall not be required to
take any action. Earnest Money Holder, at its option and sole discretion, may:
(a) await any proceeding, (b) interplead all parties and deposit Earnest Money
into a court of competent jurisdiction and shall recover court costs and
reasonable attorney and legal fees, or (c) give written notice to Buyer and
Seller that unless Earnest Money Holder receives a copy of the Summons and
Complaint or Claim (between Buyer and Seller), containing the case number of the
lawsuit (Lawsuit) within 120 calendar days of Earnest Money Holder’s written
notice to the parties, Earnest Money Holder shall be authorized to return
Earnest Money to Buyer. In the event Earnest Money Holder does not receive a
copy of the Lawsuit, and has interpled the monies at the time of any Order,
Earnest Money Holder shall disburse the Earnest Money pursuant to the Order of
the Court. The parties reaffirm the obligation of Mediation (§ 22).

 

24.                               TERMINATION. In the event this Contract is
terminated, all Earnest Money received hereunder shall be returned and the
parties shall be relieved of all obligations hereunder, subject to § § 10e, 22
and 23.

 

25.                               ADDITIONAL PROVISIONS. (The following
additional provisions have not been approved by the Colorado Real Estate
Commission.)

 

a)         ADDITIONAL EARNEST MONEY. An additional $150,000 shall be deposited
by Buyer with Title Company within one (1) business days after the Buyer has
waived its Inspection contingency per Section 10. b. & 10. c. The total $250,000
shall be applied to the Purchase Price and shall be non-refundable to Buyer
except for i) any new title matter pursuant to Section 8. a, or ii) a Seller
default.

 

b)         SURVEY. Seller, at its expense, shall provide Buyer with a Survey for
the Property which complies with the current requirements of ALTA/ASCM. The
Survey will be certified to the Buyer, Buyer’s Lender, and the Title Company. If
Buyer fails to purchase the Property for any reason constituting a default on
the part of the Buyer, Buyer shall reimburse Seller for the cost of the survey.

 

c)         CLOSING & CLOSING EXTENSION. Closing shall be no later than fifteen
(15) days after Buyer has waived its Inspection contingency per Section 10. b &
10. c., to be scheduled by mutual agreement of Buyer and Seller. Buyer shall be
allowed one (1) thirty (30) day extension upon providing written notice to
Seller and an additional $50,000 in Earnest Money, to be applied to the Purchase
Price at Closing. If after extending the Closing the Buyer fails to close for
any reason constituting a default on its part, the entire Earnest Money shall be
paid over to the Seller pursuant to 121.

 

d)         Buyer acknowledges that the 50/60Hz generator, located in the
Property, is the personal property of the tenant currently located within the
Property. The tenant shall vacate the Property prior to Closing and shall have
the right to remove such personal property from the Property prior to Closing,
provided that Tenant shall also remove all associated wiring and repair any
damage caused by such removal. Buyer shall have no right to such personal
property. See Exhibit A attached hereto and incorporated herein by this
reference.

 

26.                               ENTIRE AGREEMENT, MODIFICATION, SURVIVAL. This
agreement constitutes the entire Contract between the parties relating to the
subject hereof, and any prior agreements pertaining thereto, whether oral or
written, have been merged and integrated into this Contract. No subsequent
modification of any of the terms of this Contract shall be valid, binding upon
the parties, or enforceable unless made in writing and signed by the parties.
Any obligation in this Contract that, by its terms, is intended to be performed
after termination or Closing shall survive the same.

 

27.                               FORECLOSURE DISCLOSURE AND PROTECTION. Seller
acknowledges that, to Seller’s current actual knowledge, the Property o  .
IS   x IS NOT in foreclosure. In the event this transaction is subject to the
provisions of the Colorado Foreclosure Protection Act (the Act) (i.e., generally
the Act requires that the Property is residential, in foreclosure, and Buyer
does not reside in it for at least 1 year), a different contract that complies
with the provisions of the Act is required, and this Contract shall be void and
of no effect unless the Foreclosure Property Addendum is executed by all parties
concurrent with the signing of this Contract. The parties are further advised to
consult with their own attorney.

 

28                                NOTICE, DELIVERY AND CHOICE OF LAW.

 

a.  Physical Delivery. Except for the notice requesting mediation described in §
22, and except as provided in § 28b below, all notices must be in writing. Any
notice to Buyer shall be effective when received by Buyer or by Selling
Brokerage Firm, and any notice to Seller shall be effective when received by
Seller or Listing Brokerage Firm.

 

10

--------------------------------------------------------------------------------


 

b.  Electronic Delivery. As an alternative to physical delivery, any signed
document and written notice may be delivered in electronic form by the following
indicated methods only: x Facsimile   xE-mail   oNo Electronic Delivery.
Documents with original signatures shall be provided upon request of any party.

 

c.  Choice of Law. This Contract and all disputes arising hereunder shall be
governed by and construed in accordance with the laws of the State of Colorado
that would be applicable to Colorado residents who sign a contract in this state
for property located in Colorado.

 

29.                               NOTICE OF ACCEPTANCE, COUNTERPARTS. This
proposal shall expire unless accepted in writing, by Buyer and Seller, as
evidenced by their signatures below, and the offering party receives notice of
such acceptance pursuant to § 28 on or before Acceptance Deadline Date (§ 2c)
and Acceptance Deadline Time (§ 2c). If accepted, this document shall become a
contract between Seller and Buyer. A copy of this document may be executed by
each party, separately, and when each party has executed a copy thereof, such
copies taken together shall be deemed to be a full and complete contract between
the parties.

 

 

 

[g28893kg03i001.jpg]

 

 

Buyer Ascent Solar Technologies, Inc.

 

Buyer

 

By:

 

Matthew Foster

 

 

 

Its:

 

President & CEO

 

 

 

 

 

 

 

Date:

11/26/07

 

Date:

 

Address:

8120 Shaffer Parkway,

 

Address:

 

 

Littleton, CO 80127-4107

 

 

 

Phone No.:

(303) 285-5137

 

Phone No.:

 

Fax No.:

(303) 285-9882

 

Fax No.:

 

Email Address:

  arnisra@ascentsolar.com

 

Email Address:

 

[NOTE: If this offer is being countered or rejected, do not sign this document.
Refer to § 30]

 

 

 

[g28893kg03i002.jpg]

 

 

Seller J N Properties

 

Seller

By:

Morgan Nields

 

 

Date:

11/28/07

 

Date:

 

Address:

4 Sunrise Drive

 

Address:

 

 

Englewood, CO 80113

 

 

 

Phone No.:

(303) 242-8026

 

Phone No.:

 

Fax No.:

(303) 396-0033

 

Fax No.:

 

Email Address:

mnields@abla-tx.com

 

Email Address:

 

 

38.                               COUNTER; REJECTION. This offer is o
Countered   o Rejected.

 

Initials only of party (Buyer or Seller) who countered or rejected
offer                 

 

END OF CONTRACT

 

Note: Closing Instructions and Earnest Money Receipt should be signed on or
before Title Deadline (§ 2c).

 

SELLING BROKER’S ACKNOWLEDGMENTS AND COMPENSTION DISCLOSURE.

(To be completed by Selling Broker)

 

The Selling Broker o Does    x Does Not acknowledge receipt of the Earnest Money
deposit specified in § 4 and, while not a party to the Contract, agrees to
cooperate upon request with any mediation concluded under § 22.

 

11

--------------------------------------------------------------------------------


 

The Selling Broker is working with the Buyer as a x Buyer’s Agent   o
Transaction-Broker in this transaction. o This is a Change of Status.

 

Seller o IS   x IS NOT a customer working with Selling Broker as a Seller’s
Agent.

 

The Selling Brokerage Firm’s compensation or commission is to be paid by o
Listing Brokerage Firm   o Buyer  x Other Seller shall pay Selling Brokerage
Firm a commission equal to 2.5% of the purchase price.

 

Selling Brokerage Firm’s Name:  Oliver Real Estate Commercial

 

[g28893kg03i003.jpg]

 

Broker

 

Tony Oliver

Date:

 

11/26/07

Address:

 

1400 S. Colorado Blvd, # 410

 

 

Denver, CO 80222

Phone No.:

 

(303) 691-0179

Fax No.:

 

(303) 757-7275

Email Address:

 

tonyoliver@earthlink.net

 

LISTING BROKER’S ACKNOWLEDGEMENTS AND COMPENSATION DISCLOSURE.

(To be completed by Listing Broker)

 

The Listing Broker o Does    x Does Not acknowledge receipt of Earnest Money
deposit specified in § 4 and, while not a party to the Contract, agrees to
cooperate upon request with any mediation concluded under § 22.

 

The Listing Broker is working with the Seller as a x Seller’s Agent o
Transaction-Broker in this transaction. o This is a Change of Status.

 

Buyer o IS    o IS NOT a customer working with Selling Broker as a Buyer’s
Agent.

 

Listing Broker Firm’s compensation is to be paid by x Seller    o Buyer    o
Other



Listing Brokerage Firm’s Name:  CB Richard Ellis

 

Broker

 

Jim Bolt

Date:

 

                           

Address:

 

 

 

 

 

Phone No.:

 

720-528-6310

Fax No.:

 

 

Email Address:

 

james.bolt@cbre.com

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THIS EXHIBIT A is attached to and shall be a part of that certain Contract to
Buy and Sell Real Estate dated November 26, 2007, by and between J N PROPERTIES
(“Seller”) and ASCENT SOLAR TECHNOLOGIES, INC. (“Buyer”) related to Property
known as 12300 Grant Street, Thornton, CO (the “Contract”). The terms of the
Contract are supplemented as hereinafter set forth. In the event of any conflict
between any terms of the Contract and this Exhibit A, this Exhibit A shall be
controlling.

 

1.                                       Seller’s Warranties and Obligations.

 

(a)                                  In order to induce Buyer to enter into this
Contract, Seller does hereby warrant and represent to Buyer that to the best of
Seller’s knowledge and belief:

 

(i)                              There has been no written demand by any
beneficiary of any deed of trust, insurance underwriter or governmental
authority for work to be done or other action to be taken by Seller which has
not been complied with to the satisfaction of the entity making such demand; and

 

(ii)                            All information to be delivered to Buyer
hereunder by Seller shall be true, correct and complete to the best of Seller’s
knowledge, as of the date of such information.

 

(b)                                 Seller further represents and warrants that
as of the date of this Contract and as of the date of closing;

 

(i)                           Seller has all requisite authority to enter into
this Contract and to perform all obligations hereunder. Seller is not a party
to, subject to or bound by, and will not be a party to, subject to or bound by,
and except as disclosed herein, none of the Property is subject to: any deed of
trust, loan agreement or other agreement or instrument of any kind, or any
judgment, order, writ, injunction or decree of any court or governmental body
that could prohibit, prevent or affect the carrying out of the transactions
contemplated by this Contract, or the performance by Seller of any obligations
hereunder or the use by Buyer of the Property.

 

(ii)                            This Contract has been duly executed by and
constitutes a valid and binding obligation of Seller in accordance with its
terms.

 

(iii)                          To the best of Seller’s knowledge and belief,
except as specifically disclosed and approved by Buyer, there is no litigation,
action, proceeding or investigation pending or threatened before any court,
administrative agency or other governmental body by or against Seller or which
affects or relates to the Property.

 

(c)                                  Between the date of execution hereof and
the date of the closing, Seller:

 

1

--------------------------------------------------------------------------------


 

(i)                              Shall not dispose of any interest in the
Property and shall not grant any deed of trust or pledge or subject to lien or
other encumbrance any interest in the Property;

 

(ii)                            Shall enter into no contract or lease which
affects the Property or the transactions contemplated by this Contract without
the prior written consent of the Buyer.

 

The foregoing warranties and representations shall be restated and true and
correct as of the closing date. The provisions of this paragraph shall survive
the closing, and shall continue in full force and effect for a period of twelve
months from and after Closing.

 

2.                                       No Representations. Seller and Buyer
acknowledge and agree that, except as provided in Section 1 above and as
otherwise expressly provided for elsewhere in this Contract, Seller has not made
any representations, warranties, or agreements to Buyer as to any matter
concerning the Property, the present use thereof, or the suitability for Buyer’s
intended use of the Property, including, without limitation, any
representations, warranties, or agreements relating to topography, climate, air,
water, water rights, utilities, present and future zoning, soil, subsoil,
environmental conditions, the purposes to which the Property is suited, the use
of adjoining of nearby properties, drainage, access to public roads, or proposed
routes of roads, or extensions thereof, or the effect of any state or federal
environmental protection laws or regulations. Buyer represents and warrants to
Seller that Buyer has made or will make its own independent inspection and
investigation of the Property and, in entering into this Contract, Buyer intends
to rely solely on such inspection and investigation of the Property. No patent
or latent physical condition of the Property, whether or not now known or
discovered, shall affect the rights of either party hereto. No agreement,
warranty, or representation, unless expressly contained or provided for in
Section 1, shall bind Seller. Buyer expressly waives any right of rescission and
all claims for damages by reason of any statement, representation, warranty,
promise, or agreement, if any, unless contained in this Agreement. The foregoing
provisions of Paragraph 2 of this Exhibit A notwithstanding, Seller shall not be
relieved of its obligation to disclose latent defects in the Property actually
known to Seller and which would not be discoverable by Buyer pursuant to a
reasonable inspection of the Property.

 

3.                                         Inspection of Documents. Within ten
(10) days of the mutual acceptance of this Contract, Seller shall deliver to
Buyer, for Buyer’s inspection, copies of the following documents relating to the
Property, to the extent that such documents are in Seller’s possession or
control:

 

(a)                                  All environmental assessments, reports, and
other environmental information regarding the Property.

 

(b)                                 All soils tests or analyses relating to the
Property.

 

(c)                                  All surveys, plans and drawings regarding
the Property.

 

2

--------------------------------------------------------------------------------


 

(d)                                    All flood plain maps or other information
regarding the existing flood plain designation as it relates to the Property.

 

(e)                                     All title insurance commitments and
policies relating to the Property.

 

(f)                                       All leases affecting the Property,
Buyer acknowledges that all leases encumbering the Property shall be terminated
by Seller on or before Closing.

 

4.                                         Interest Bearing Account.  All
Earnest Money paid to Earnest Money Holder shall be deposited in an interest
bearing account with the interest accruing to the benefit of Buyer unless the
Earnest Money is paid to Seller pursuant to §21 of the Contract, in which case
it shall be paid over to the Seller.

 

5.                                         Access.  Seller covenants and agrees
that from and after the date of the Seller=s execution. of this Contract, Buyer
and its contractors, agents and/or employees, shall have reasonable access, and
the right to enter upon the Property for the purpose of making surveys,
engineering studies, soil tests, drainage studies, and such other tests,
studies, or investigations, as the Buyer deems necessary, to determine the
viability of the Property for the use to which Buyer intends to put it. Seller
will endeavor to provide access within 48 hours of any request by Buyer.

 

6.                                         Indemnification; No Mechanic’s Lien.
 Buyer hereby acknowledges that the preparation and submission of any plans, and
the making of investigations, tests, and surveys prior to the Closing hereunder,
is for the benefit of and at the insistence of Buyer. Buyer expressly
acknowledges that nothing in this Contract shall authorize Buyer, or any person
dealing with, through, or under Buyer to subject Seller’s interest in any
portion of the Property to mechanic’s liens prior to Closing of the Property.
Buyer agrees to indemnify, hold harmless, and defend Seller from any claim,
liability, loss, damage, cost, or expense, including attorney’s fees, which
Seller may incur or that may be asserted by reason of any entry on the Property
or work performed by, through, or under Buyer or the preparation of any plans by
or on behalf of Buyer, or the making of investigations, tests, and surveys
ordered or conducted by Buyer. Buyer agrees not to permit or suffer and, to the
extent so permitted or suffered, to cause to be immediately removed and
released, any mechanic’s, materialman’s, or other lien on account of supplies,
machinery, tools, equipment, labor, or materials furnished or used in connection
with the planning, design, inspection, construction, alteration, repair, or
surveying of the Property, or preparation of plans with respect thereto as
aforesaid by, through, or under Buyer.

 

7.                                         Prior Insurance Loss.  Buyer
acknowledges that Seller experienced a loss at the Property due to vandalism and
theft. Seller has approximately $110,000.00 remaining in insurance proceeds to
be used to restore and refurbish the Property. Within three (3) business days
after mutual execution of this Contract, Seller and Buyer agree to agree upon
the specific repairs and replacements to be made to the Property using the
insurance proceeds. Buyer shall request the specific repairs and replacements
which Buyer wishes the insurance proceeds to be used to repair and refurbish the
Property and Seller shall have the right to approve such repairs and
replacements in the exercise of

 

3

--------------------------------------------------------------------------------


 

Seller’s reasonable discretion. If Buyer and Seller are unable to agree upon the
specific list of repairs and replacements within such three (3) business days
after mutual execution of this Contract, either party shall have the right to
terminate this Contract and the earnest money deposit shall be returned to
Buyer. Seller shall, subject to force majure, complete all such work prior to
Closing and Buyer shall cooperate fully to facilitate such work. If the repairs
and replacements exceed the sum of $110,000.00 Buyer shall pay to Seller at
Closing, the additional amount in excess of such $110,000.00. If the proposed
work exceeds an estimated amount $125,000.00, Seller shall have the right to
request that Buyer deposit into escrow the amount in excess of $110,000.00 as an
additional earnest money deposit. If work, in the amount of $110,000.00 or more,
is not completed prior to Closing, Seller shall escrow, at Closing, an amount
reasonably agreed upon by Seller and Buyer to complete the repairs and
replacements and Seller shall have a right to receive such funds upon completion
of and payment for such work.

 

8.                                         Dates for Performance.  Should any
date in this Contract call for the performance of any action or notice, or the
occurrence of any event, on a Saturday, Sunday or legal holiday, such date shall
be the next business day thereafter.

 

9.                                         Further Acts.  In addition to the
acts, deeds, instruments and agreements recited herein and contemplated to be
performed, executed and delivered by Buyer and Seller, Buyer and Seller shall
perform, execute and deliver or cause to be performed, executed and delivered at
any Closing or after any Closing, any and all further acts, deeds, instruments
and agreement and provide such further assurances as the other party or the
title company may reasonably required to consummate the transaction contemplated
hereunder. However, the foregoing shall not be deemed to (i) require Seller to
expend a sum of money which it would not reasonably have anticipated on the
execution date, or (ii) require Buyer to expend a sum of money which it could
not reasonably have anticipated on the Inspection Objection Deadline.

 

10.                                    Gender/Headings.  Throughout this
Agreement, where such meanings would be appropriate: (a) the masculine gender
shall be deemed to include the feminine and the neuter and vice versa, and
(b) the singular shall be deemed to include the plural, and vice versa. The
headings herein are inserted only as a matter of convenience and reference, and
in no way define, or describe the scope of the Agreement, or the intent of any
provisions thereof.

 

11.                                    Waiver.  Buyer shall have the right to
waive compliance by Seller with any condition or covenant contained herein.

 

12.                                    Non-Waiver.  Failure of either party to
declare any breach or default immediately upon occurrence thereof, or delay in
taking any action in connection therewith, shall not waive such breach or
default, but the non-defaulting party shall have the right to declare any such
breach or default at any time and take such action as might be lawful or
authorized hereunder either at law or in equity.

 

13.                                    Transfer of Title.  §13. shall be amended
by deleting Sub¶s b. and e. In addition, Sub¶ c. shall be amended to read “those
specifically described rights of third

 

4

--------------------------------------------------------------------------------


 

parties not shown by the public records disclosed to Buyer in writing and which
were accepted by Buyer in accordance with §8.b (Matters Not Shown by the Public
Records) and §8.c. (Survey).”

 

 

SELLER:

BUYER:

 

 

J N PROPERTIES

ASCENT SOLAR TECHNOLOGIES, INC.

 

By:

[g28893kg03i004.jpg]

 

By:

       [g28893kg03i005.jpg]

 

Morgan Nields

 

 

Matthew Foster

 

5

--------------------------------------------------------------------------------
